 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

ALICIA NICOLE BRINSON,

Plaintiff,
v. Case No: 6:18-cv-1705-Orl-28DCI .
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

~ORDER

This case is before the Court on the Complaint filed by Plaintiff seeking review of
the final decision of the Commissioner of Social Security (“Commissioner”) denying her
claim for Supplemental Security Income (“SSI”) (Doc. No. 1) (filed October 11, 2018). The
United States Magistrate Judge has submitted a report recommending that the final
decision be affirmed.

After a review of the record in this matter, and noting that no objections were timely
filed, the Court agrees with the findings of fact and conclusions of law in the Report and
Recommendation. Therefore, it is ORDERED as follows:

1. That the Report and Recommendation filed September 30, 2019 (Doc. No.
16) is ADOPTED and CONFIRMED and made a part of this Order.

2. The final decision of the Commissioner is AFFIRMED.

3. The Clerk of the Court is directed to enter judgment consistent with this Order

and to thereafter close this file.

 
 

 

DONE and ORDERED in Orlando, Florida, on October 2. 2019.

C / 7

1 ~~ —"

JOHN ANTOON Il
United’ States District Judge

Copies furnished to:

United States Magistrate Judge
Counsel of Record

 
